DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 08/23/2021.
	Claims 1, 2, 7 and 13-14 have been amended.
	Claims 1-18 are pending and have been examined.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 has been entered.



Response to Arguments
	In response to Applicant Arguments/Remarks filled on 08/23/2021:
Regarding Claim Rejections - 35 USC § 112:
	Due to claim amendments filled on 08/29/2021, the examiner withdraw the claim rejection 35 USC § 112.
Regarding Claim Rejections - 35 USC § 103:
	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


	Claims 1-18 are rejected under 35 U.S.C 103 as being unpatentable over US. Pat. Pub. No. 2008/0314981 to Eisenson (“Eisenson”) in view of US. Pat. Pub. No. 2005/0065828 to Kroswek et al. (“Kroswek”) further in view of US. Pat. Pub. No. 2017/0132668 to Myers (“Myers”) furthermore in view of US. Pat. Pub. No. 2018/0342007 to Brannigan et al. (“Brannigan”).

		Regarding claims 7, 1 and 13. Eisenson discloses a stock management data processing system configured for stock rebalancing, the system comprising: 
a host computing platform of one or more computers, each with memory and at least one processor, the host computing platform (Eisenson, [0005]; “United States Patent Application No. 2006/0195563 by Christopher Chapin, et al”. [0042]; “a software MATCHING ENGINE (per Chapin, et al)”. Hereinafter “Chapin. Chapin Fig. 1; “inventory management system 100”). See MPEP 2163.07(b): Incorporation by Reference) comprising 
a supply chain information sharing application (Eisenson, [0034]; “utilize a software matching engine”) operable to provide transparent and secure access to data (Eisenson, [0033]; “provide a means by which overstock inventory … all can be listed in an online database … while understock … can be similarly listed, and matches made to solve the problem of all participants”) from over a Attorney Docket No.: 6200-004Ucomputer communications network (Eisenson, [0020]; “a distribution network are members of the same closed logistics system, and all are interconnected by inventory management software, communications, and logistics mechanisms”) from different actor information systems (Eisenson, [0041]; “a common carrier”, [0044]; “the shipping node” + “Independent RETILER NODES”) for correspondingly different actors in the supply chain through an information sharing interface (Eisenson, [0041]; “carrier .. HUB and network”, and [0054]; “The LISTING WEBSITE is an online portal that can accept listings of any number of brands or types of inventory”) adapting  (Eisenson, [0034]; “communication”) to the supply chain information sharing application (Eisenson, [0034]; “utilize a software matching engine that sorts through large numbers of such listings by many diverse and otherwise not coordinated nodes, to make matches whereby the same item is overstock in one location and understock in another location … permit communication with a hub, comprised of a transportation means”), the host computing platform further comprising
	a first communicative coupling over the computer communications network to different remote computing systems (Eisenson, listing website 6”), 
	a first subset of the different remote computing systems corresponding to individual inventory holding clients (Eisenson, Fig. 1; “participating retailers 1”) and providing stock level information for different items in inventory at different geographic locations (Eisenson, [0034]; “software matching engine that sorts through large numbers of such listings by many diverse and otherwise not coordinated nodes, to make matches whereby the same item is overstock in one location and understock in another location”)  and tracked by respective ones of the remote computing systems (Eisenson, Fig. 1; “srplus 2 such as “SKU 123456 is overstock 5”, “deficiency 3 such as “SKU 123456 is understock, “balanced 4”), 
	a second subset of the different remote computing systems (Eisenson, Fig. 3; “hub 10”) each able to transport items from one of the different geographic locations to another of the geographic locations (Eisenson, Fig. 3; “a shipping means 9”. [0061]; “shipping means 9 operated by hub 10”); and, 
a stock rebalancer module comprising computer program instructions executing in the memory of the host computing platform (Eisenson, Fig. 1-3; “matching engine”) and enabled to 
	register the inventory holding clients each as individual publishers of inventory level data (Eisenson, [0063]; “retail store members that stock similar items. They have access to a website provided by the hub and the vendor/supplier of the , and further 
	register the transporter clients each as individual publishers (Eisenson, [0053]; “the HUB is considered to be the entire shipper network, including every truck parked in front of retailers and warehouses, and every driver delivering or picking up shipments”) to the stock rebalance (Eisenson, [0063]; “The hub operates trucks that pick up such shipments and at some point in the transport chain the coded shipping information is decoded and converted into a conventional destination label”. [0041]; “A common Carrier, with vehicles, trains, aircraft, facilities, and people constitute HUB and network, elements of which already extend into the various retailer nodes participating in the system”) , 
receive from one of the inventory holding clients, an indication of an overstock condition of a specified item and contemporaneously receive from another of the inventory holding clients, an indication of the understock condition of the specified item (Eisenson, [0063]; “retail store members that stock similar items. They have access to a website provided by the hub and the vendor/supplier of the merchandise, on which they can list overstock and understock inventory using unique identifiers such as Stock Keeping Unit (SKU) or model number”), and 
respond to the receiving of the indications of both the overstock and under stock conditions for the specified item by: identifying one of the transporter clients (Eisenson, [0063]; “The hub operates trucks that pick up such shipments”. See Fig. 3, snapshot below)

    PNG
    media_image1.png
    149
    554
    media_image1.png
    Greyscale
Fig. 3 snapshot
messaging the one of the inventory holding clients, the another of the inventory holding clients and the one of the transporter clients indicating the overstock, the understock (Eisenson, Fig.3; [0061]; “stock item 5 plus coded shipping data 8 embarking on a shipping means 9 operated by hub 10. At either pickup or at a central shipping processing facility, the coded shipping data 8 is converted into a destination label 11 and further transported to the recipient 12, thus balancing the inventory of both the shipper and the recipient regarding that particular stock item, all managed by the transaction engine 13”. Chapin teaches Fig. 2, [0049]; “mis-stock inventory notification 107 which shows overstock and/or understock inventory of the at least to nodes from which the mis-stock notification 107 originated” such as “sizes-QTY”) and, 
directing the identified one of the transport clients to transport the specified item in the indicated quantity from the one of the inventory holding clients indicating the overstock condition to the one of the inventory holding clients indicating the understock condition (Eisenson, [0042]; “Independent RETAILER NODES can define overstock and understock conditions in a data file on a LISTING WEBSITE (per Chapin, et al) and a software MATCHING ENGINE (per Chapin, et al) identifies logistically-congruent matches (overstock and understock of the same item). Software unique to the present invention then produces a coded shipping label on a printer at the node with the overstock condition”). As shown in Fig. 3 below.

    PNG
    media_image2.png
    295
    511
    media_image2.png
    Greyscale


Eisenson substantially discloses the claimed invention; however, Eisenson fails to explicitly disclose the “executing in respectively different servers publishing transport capacity of corresponding transporter clients indicating excess capacity sufficient to bear transport of the specified item in a quantity indicated by the understock condition” and messaging “the excess capacity condition”. However, Kroswek teaches:
 executing in respectively different servers (Kroswek, [0037-0038]; “sellers 170A, 170B, buyer 190 and transporters 180A, 180B … The users typically access the 
146200-004U Patent Applicationpublishing transport capacity of corresponding transporter clients (Kroswek, Fig.1, [0037]; “The framework 100 includes various computers interconnected via an Ethernet 150 … transporters 180A, 180B can access the environment via the Internet 160”. [0015]; “a system data store (SDS) and a system processor. The SDS stores data needed to provide the desired supply chain management functionality and may include … transporter data”. [0072]; “the allocation of the order into shipments involves comparing the capacity requirements of the order as defined in the containerization plan with capacity information for a selected cargo space (e.g., particular trailer, cargo bay of plane or ship, boxcar, etc.) … cargo space capacity”)
indicating excess capacity sufficient to bear transport of the specified item in a quantity indicated by the understock condition (Kroswek, Fig. 3; “generate configuration and logistic plan 330” [Wingdings font/0xE0] “determine transporter 340”. [0064]; “steps 320 and 330 as further described below can involve accessing the system data store for the stored order” [0074]; “at step 340, a transporter is determined … multiple transporters can be determined. This determination can occur in a variety of ways and depend upon a variety of criteria”.  Fig. 4; “shipment allocation 440”. [0072]; “In step 440 … the allocation of the order into shipments involves comparing the capacity requirements of the order as defined in the containerization plan with capacity information for a selected cargo space (e.g., particular trailer, cargo bay of plane or ship, boxcar, etc.). Some such  messaging the excess capacity condition (Kroswek, Fig. 3; “transmit configuration 350” [Wingdings font/0xE0] “transmit logistic plan 36” .  [0077] In step 350, a product shipment configuration is transmitted to one or more participants (e.g.,, transporter … the product shipment configuration can include a three-dimensional model of a selected cargo with the configured shipment rendered”).  

	Therefore, it would have been obvious to one of ordinary skill in stock level management art at the time of filing to modify Eisenson to include executing in respectively different servers publishing transport capacity of corresponding transporter clients indicating excess capacity sufficient to bear transport of the specified item in a quantity indicated by the understock condition” and messaging “the excess capacity condition, as taught by Kroswek, where this would be performed in order to insure shipping continuity which will decrease the additional time in the chain of events. See Kroswek [0011].    

	The combination of Eisenson in view of Kroswek substantially discloses the claimed invention; however, the combination fails to explicitly disclose the individual publishers publish the “transport capacity in terms of an amount of volumetric space available to accommodate transport of items within a geographically defined area”.  transport capacity in terms of an amount of volumetric space available to accommodate transport of items (Myers, [0033]; “The application also captures truck capacity and owner profiles, and such information is wirelessly uploaded to the marketplace 40 … and available capacity can be periodically updated depending on the utilization of the truck during a particular trip, for example. Using wireless communication protocols, location update and capacity information can be updated in real-time”) within a geographically (Myers, [0019]; “A geo-fence is a predefined virtual perimeter (e.g., within a two mile radius of a position of the load) of a physical geographic area”) defined area (Myers, Fig. 1; “capture trucker data to be sent periodically with a one-click button, wherein the trucker data includes load and geo-fence data (10)” [Wingdings font/0xE0] “when the trucker clicks the button, broadcast the automatically generated advertisement on behalf of the trucker (14)”)

	Therefore, it would have been obvious to one of ordinary skill in the stock level management art at the time of filing to modify the Kroswek’s publishing technology to include a known technology of publishing transport capacity in terms of an amount of volumetric space available to accommodate transport of items within a geographically defined area, as taught by Myers, where this would be performed in order to facilitate the communication between the system participants to provide faster, easier way for the truck driver to book a load work who is looking for loads that best fit their operational needs. See Myers [0002-0003].  
knowledge graph”, and “the knowledge graph organizing and integrating data according to an ontology and applying a reasoner to derive new knowledge”. However, Brannigan teaches knowledge graph (Brannigan, [0129]; “the A/I module may be configured for generating a data structure, e.g., a knowledge graph, wherein the various data collected by the system, e.g., suppliers, retailers, products for sales, etc., are uploaded into the graph as a constellation of data points”) and the knowledge graph organizing and integrating data according to an ontology and applying a reasoner (Brannigan, [0152]; “[0152]; “inventory and purchased goods can be monitored and tracked throughout the system”) to derive new knowledge (Brannigan, [0122]; “Once collected, the data may then be structured into a table or graph, or other relational infrastructure, such as a hash table or data tree or knowledge graph, which may then be used to identify correlations and/or relationships between the data, e.g., the producers, retailers, products, consumers, and/or deliverers of the system, such as with respect to the consuming needs of society”).
		Eisenson teaches a system by which a central hub and transport means, listing means, matching engine, and operating method will capture overstock and understock information from participating retailer or distributor nodes and create congruent matches, with subsequent shipments of one to the other to improve the inventory of both nodes. See Eisenson abstract.

		To provide the system of Eisenson with A/I by using a knowledge graphs would have been obvious to one of ordinary skill in the art at the time of filing, in view of the teachings of Brannigan, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (AI using knowledge graphs) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of filing, i.e., one skilled in the art would have recognized that relationship determination (overstock, understock nodes) used in Eisenson to provide increase resources to divert towards distribution or delivery of participant products.


	Regarding claims 8, 2 and 14. The combination of Eisenson in view of Kroswek further in view of Myers furthermore in view of Brannigan disclose the system of claim 7, wherein the program instructions further perform: 
	loading a table of override rules; evaluating the override rules in respect to data characterizing at least one of the one of the inventory holding clients, the another of the inventory holding clients and the one of the transporter clients and at least one of the overstock, understock and (Eisenson, Fig. 1-3; “matching engine”. Eisenson, [0005]; “United States Patent Application No. 2006/0195563 by Christopher Chapin, et al”. Chapin, Fig. 1, [0048]; “an inventory management means 110 made up of an inventory database 104 and a comparison means 106. Chapin, [0066]; “the comparison means 106 comprises a software module wherein the software module is an interface between the inventory database 104 and an at least two nodes 102”. Chapin, [0067]; “The software module can, … determine the inventory levels from the inventory database of node 12 and 14 by retrieving  … inventory database … The inventory levels can be … overstock inventory, understock inventory … and a comparison analysis wherein a predetermined threshold is compared to the current inventory value”); and, 
	overriding the directing of the identified one of the transport clients to transport the specified item responsive to the evaluation (Eisenson, [0060]; “FIG. 2 depicts the result of a successful match by the matching engine 7, which generates a coded shipping label 8 at the site of the node with the overstock condition 2, all monitored and managed by the transaction engine 13”).  
	Eisenson substantially discloses the claimed invention; however, Eisenson fails to explicitly disclose the “excess capacity conditions”. However, Kroswek teaches: excess capacity conditions (Kroswek, Fig. 3; “generate configuration and logistic plan 330” [Wingdings font/0xE0] “determine transporter 340”. [0064]; “steps 320 and 330 as further described 

	Therefore, it would have been obvious to one of ordinary skill in stock level management art at the time of filing to modify Eisenson to include excess capacity conditions, as taught by Kroswek, where this would be performed in order to insure shipping continuity which will decrease the additional time in the chain of events, also reduce the uncertainty regarding arrival, quantity and quality of a shipment and support the material flow as all of participating parties within the system have the required information such as the shipped quantity and tracking information. See Kroswek [0011].    



	Regarding claims 12, 6 and 18. The combination disclose the system of claim 7, wherein an indication of an understock condition of the specified item is received from multiple different clients, and only one of the clients with the understock condition is selected to receive the overstocked items according to a closest geographic proximity of the one of the clients with the understock condition to the client with the overstock condition (Eisenson, Fig. 1-3; “matching engine”. Eisenson, [0005]; “United States Patent Application No. 2006/0195563 by Christopher Chapin, et al”. Chapin, Fig. 3; “determine buyer and seller 320”. Chapin, [0064-006]; “steps 320 and 330 as further described below can involve accessing the system data store for the stored order, or portions thereof … determination … can include … distance constraints”).
	
	Regarding claims 9, 3 and 15. The combination disclose the system of claim 7, wherein multiple ones of the transporter clients indicating excess capacity sufficient to bear transport of the specified item in a quantity indicated by the understock condition are identified (See claim 7 rejection supra), and only one of the identified transporter clients selected based upon an assigned priority value (Chapin incorporated by reference into Eisenson, [0073]; “optimizing mode of shipment”. Chapin, Fig. 3; “generate configuration and logistic plan 330” [Wingdings font/0xE0] “determine transporter 340”. Fig. 4; “shipment allocation 40” [Wingdings font/0xE0] “route plan450”, Chapin, [0069-0075]; “FIG. 4 is a flow chart depicting the steps in an exemplary process for generating a product shipment configuration and a logistics plan … such a process could base selection on a number of criteria including … optimizing mode of shipment, cost of transport, speed of shipment and/or combinations thereof … the determination of transporter can be based … the generated logistics plan”).

Regarding claims 11, 5 and 17.  Claim 11, 5 and 17 have been analyzed and are rejected for the same rationale used to reject claims 7 and 9. Claims 11, 5 and 17 limitations do not teach or define any new limitations beyond claims 7 and 9; therefore, claims 11, 5 and 17 are rejected under the same rationale.

Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVIA SALMAN/Examiner, Art Unit 3687             

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687